 The General Assembly of the United Nations proclaimed 1986 as the International Year of Peace. In that context, the present session is working towards an objective which represents the very essence of the fundamental principles which prevailed at the creation of the Organization, whose vocation it is to work for the promotion and maintenance of peace, staving off war and any threat of war while promoting all efforts aimed at developing co-operation that would improve the fate of mankind.
The States represented within this Assembly have committed themselves to an ideal inherent in those principles - an ideal that has led to a new dynamism in international relations and to which, at every session, those States pay solemn tribute, whilst reaffirming their commitment to act in concert to ensure that peace - the result of an order based on justice - may be constantly strengthened and consolidated.
That commitment has as a corollary the need to engage in constructive dialog in order to put into effect the great purposes which, enshrined in the Charter, have made this Organization a meeting point of hopes shared by all peoples that love peace, that peace which is not merely the opposite of war but also an element of - indeed, a synonym for - progress and prosperity, to be promoted in a spirit of active solidarity and effective unison.
In this respect, will 1986, the International Year of Peace, become a milestone in the overall evolution which should progressively bring the international community closer to the aims it wishes to achieve through concerted effort? The answer to that question remains open.
In the economic sphere, the situation facing most countries is highly alarming. One cannot but deplore the fact that over the years the problems of development have acquired increasingly worrisome dimensions because of the
continuing deterioration of the world economy and the persistent crisis that has kept the third world in a state of precarious survival.
While the economies of the industrialized countries seem to be headed towards resumed growth, the situation is quite different for their partners in the South: the gap is widening, emphasizing the imbalances under which the latter are suffering. This in itself would justify the demands calling for a new international economic order on a more just basis, governed by machinery which, combining the realities, interests and needs of all in a framework of true interdependence, would assure a balance capable of generating the impetus that would enable the third world to face the numerous challenges inherent in underdevelopment.
The Republic of Rwanda is convinced that the North-South dialog is the most appropriate means to reverse the present trend and promote the positive evolution of international economic relations. To that end, our Organization must display persistence and a fertile and creative imagination in order effectively to assume its proper role that of actively contributing to a change in current relations so as to achieve the principles of solidarity and complementarity set out in the Charter.
In this context, the delegation of Rwanda reaffirms the need to intensify international co-operation through an approach taking into consideration current needs so as to assure the best possible foundations for the process of development. The countries of the third world commit themselves in this regard to a meaningful contribution through the efforts they are deploying to promote and strengthen horizontal co-operation at their level.
Rwanda attaches great importance to all initiatives and specific actions whereby the international community undertakes, at a South-South as well as North-south level, to build a better world for the benefit of all. in an over-all context, where the adverse impact of the international economic crisis strikes all countries in varying degrees, an entire continent - Africa - has been exposed to that crisis under particular conditions which have brought it virtually to the brink of disaster. Africa is still the continent where the problems of under-development assume their most heart-rending form. Africa contains the greatest number of countries classified by the United Nations as least developed - those which must face the most serious handicaps to development.
Africa needs the active support of its partners to restore its economy. This calls for a firm commitment on the political level, good will and large financial investments. All these are elements through which the spirit of solidarity shown by its partners in regard to the continent must acquire the dimensions of a lasting and dynamic co-operation making it possible to establish a basis for development while at the same time supporting its own efforts, for which external assistance is indispensable.
It is in this perspective that the special session of the General Assembly of the United Nations devoted to a consideration of the economic situation in Africa must be viewed. Held from 27 May to 1 June 1986 as the result of an appeal made by the Organization of African Unity (OAU), that session, which will constitute a landmark, led to the adoption of the United Nations Program of Action for African Economic Recovery and Development 1986-1990.
That session will constitute a landmark because it gave Africa a unique opportunity to engage in a dialog with its partners to open the way for more active solidarity on behalf of an entire continent which is seeking survival and which, having realistically and rigorously set out the most urgent conditions likely to guarantee the success of its efforts for economic recovery, will not yield to despair, despite the magnitude of the obstacles to its development, which is more than ever before a long-term task.
Beyond the concerns linked to the condition of the world economy, on the political level and in the context of the International Year of Peace, the present session will have to reaffirm the fundamental principles on which security in the world must be built.
Those principles constitute a code of ethics based on respect for the independence, sovereignty and territorial integrity of all States, non-interference in the internal affairs of other States, respect for the right of all peoples to self-determination and the principle of the settlement of disputes by peaceful means. It is deplorable that the application of that code of ethics as an immutable rule of conduct is flawed by unacceptable exceptions, political crises and tension and even open conflicts, which are handicaps and obstacles to the achievement of the purposes set out in the Charter of the United Nations.
Thanks to the perseverance of the United Nations/ the majority of colonial peoples have regained their freedom. Unfortunately, the decolonization process remains incomplete? many peoples still live under anachronistic domination. In this context, the Assembly, at the current session, must forcefully reaffirm that the legitimate aspiration of peoples to self-determination, independence and freedom must never be frustrated.
In this connection it is of the utmost urgency for the international community to take collective action to impose the force of law in South Africa, Namibia, the Middle East and Western Sahara - indeed, wherever peace is still subjected to the vicissitudes of policies and practices that run counter to universal morality and legality.
The situation in southern Africa is making that region a land filled with resentment, a powder-keg ready to explode. With indescribable arrogance the advocates of apartheid have taken their practice of that outdated doctrine to extremes, making it the ideological basis of a demonic system condemned by all. The Pretoria regime is notorious for the crimes it has committed in South Africa itself in order to perpetuate the most obnoxious racism. Abroad, it engages in endless delaying tactics to postpone Namibia's inevitable accession to independence
and steps up its acts of aggression, destabilization and intimidation against the front-line States, which it would like to bring to heel.
Rwanda is more than ever convinced that it is its duty to fight that regime, which is a disgrace to mankind. This is the duty of all peoples that cherish freedom and justice and support the struggle to bring democracy to South Africa and independence to Namibia.
On the specific question of Namibia, 20 years after the United Nations decision to revoke South Africa's Mandate over that Territory, the International Conference on the Immediate Independence of Namibia, held in Vienna in July 1986, and the special session of the General Assembly held from 17 to 20 September this year have appropriately stressed the gravity of the problem and the urgent need for implementation of Security Council resolution 435 (1978), which is recognized as the sole acceptable basis for a final settlement that takes into account the legitimate, inalienable rights of the Namibian people.
Rwanda reaffirms its solidarity not only with the peoples and states in southern Africa facing increasing danger as a result of the arrogance and expansionism of the Pretoria regime, but also with the Palestinian people, convinced that it would be foolish to try to promote a just and lasting peace in the Middle East without guaranteeing respect for the rights of that people in the spirit of the fundamental purposes and principles of the Organization and without withdrawal by the State of Israel from all the Arab territories occupied by force since 1967.
The Government of Rwanda cannot compromise on the universal principle of the right of all peoples to self-determination. Therefore, to strengthen its efforts to establish a climate conducive to international peace and security, the United Nations must do everything it can to guarantee that peoples still under foreign domination secure the freedom they desire.
Similarly, to retain its credibility the Organization must make a decisive contribution to the settlement of conflicts and tensions in various areas of the third world which have become the battlefield of greed and foreign interference.
Previous speakers have stressed the serious risks incurred by raising the stakes in the arms race, given the specter of nuclear war that haunts us all. The very existence of mankind is at stake. To the extent that efforts to encourage detente also promote international peace and security, the resumption of the dialog between the two major world Powers gives cause for satisfaction and hope, as long as the good intentions claimed by both sides lead to concrete action which can strengthen the trust that must underlie their relations and be reflected throughout the international community.
The Government of Rwanda is extremely interested in this important dialog, for we are convinced that disarmament is an aspect of development. Disarmament for development is a relatively new concept, but it is clearly grounded in logics in an age when the triumphs of science and technology have led to miraculous achievements, when few exploits appear beyond the reach of mankind's creativity, we can no longer tolerate the contrast between the poignant tragedy of the peoples of the third world, which face the worst sort of uncertainty about their future and even about their survival, and the scandal of the enormous financial, material and technological resources devoted to the production of weapons of mass extermination. In the context of this International Year of Peace, peace that should go hand in hand with justice and the equitable sharing of mankind's resources, our Organization should strengthen the awareness of the intrinsic relationship between security, well-being and prosperity, to which all peoples aspire as we approach the end of this century.
The fate of divided nations is a matter of constant concern to our Organization. The Government of Rwanda seizes every possible opportunity to refer to that concern. It has done so regularly here, deploring the fact that one people, belonging to the same nation, heirs to the same culture and molded by the same history, should be artificially divided. Consequently, Rwanda appreciates the efforts to promote and consolidate the process of normalizing relations between the Federal Republic of Germany and the German Democratic Republic, being convinced that that process is a tangible factor within the framework of detente and hoping that it will continue in a realistic and pragmatic manner with due regard for the constant hope of the German people to be reunited.
Similarly, Rwanda supports any initiatives which are directed through a constructive dialog, without external interference or pressure, towards the peaceful reunification of the Korean nation.
Every session gives Member States a unique opportunity to make an act of faith by renewing their commitment to the ideals enshrined in the Charter. The Rwandese delegation today reaffirms its commitment, and expresses its great appreciation of the results achieved by our Organization in its efforts to build an international community which, by dealing successfully with military confrontations, political crises and tensions and the socio-economic challenges with which it is faced, will be able to translate into action the philosophy based on the grand design of promoting peace and progress for the benefit of all peoples.
Because of its dedication to that great task, the Organization continues to be the ideal setting for the constructive exchange of ideas between partners inspired by the strong and ardent desire to make collective decisions about their common future. Rwanda hopes that that desire will always actively encourage the international community to promote the fundamental purposes and principles enshrined in the Charter.
That hope is strengthened at the current session, Mr. President, by the fact that you have been chosen to guide our work. Your election is a well-deserved tribute to you personally, in recognition of your eminent qualities, enhanced by a wealth of extensive experience, and also a tribute to your country, Bangladesh, in recognition of its active role in the family of nations. In offering you my warmest and most sincere congratulations, I assure you that Rwanda, privileged to be at your side in the Bureau of the General Assembly will spare no effort to contribute to the success of this session.
I would also like to express once more our great appreciation to your predecessor, Ambassador Jaime de Pinies, for the way in which he guided our work throughout his presidency of the General Assembly at its fortieth session.
I also wish to pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar; the Government of Rwanda admires the dynamism and efficiency with which during his current term of office, now coming to an end, he has constantly ensured that the United Nations should at all times be fully committed to the process of solidarity which will be a decisive factor in determining the future of mankind.
Rwanda, an active participant in that process and proud to belong to the great United Nations family, is always receptive to any proposal which is in accordance with the principles of the Charter and will enable our Organization to consolidate our existing achievements and to keep intact the ideal which it is dedicated to promoting.